 PRODUCTION ENGINEERING COMPANY1977.By the foregoing conduct,by granting wage increases to its employees, bysurveilling the union activities of its employees,by interrogating applicants foremployment concerning their union sympathies,and by asking prospective employeeswhether they are willing to cross picket lines at their own place ofwork,the Re-spondent has interferedwith,restrained,and coerced employees in their rights guar-anteed inSection 7 of the Act and therebyhas engaged in and is engaging in unfairlaborpractices within the meaning of Section 8(a)( I) ofthe Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended order omitted from publication.]Production Engineering CompanyandMattie C. Worsham.CaseNo. 10-CA-5269.August 23, 1963DECISION AND ORDEROn June 28,1963, Trial Examiner Frederick U. Reel issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter,the Respondent filed exceptions to the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[ChairmanMcCullochand MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report,the Respondent's exceptions,and the entire record in thiscase, and hereby adopts the findings,conclusions,and recommendationsof the Trial Examiner.ORDERThe Board adopts as its order the Recommended Order of the TrialExaminer.''The following shallbe added immediately below the signature line in the Appendixattached to the Intermediate Report:NOTE -We will notify the above-named employee if presently serving in the ArmedForces of the United States of her right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, heard before Trial Examiner Frederick U. Reel at Atlanta,Georgia, onJune 3, 1963, pursuant to a charge filed March 4, 1963, and acomplaint issued144 NLRB No. 24. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril17, 1963, presents a single issue:whether Respondent failed to reemploy theCharging Party "on or about January 16, 1963, and at various times thereafter"(complaint paragraph 7), because of her membership in and activities on behalf ofUnited Steelworkers of America,AFL-CIO,and because she engaged in concertedactivities protectedby the Act.Afterthe closing of the hearing a brief was receivedfrom General Counsel.Respondent,although afforded opportunity to do so, filedno brief.Upon consideration of the entire record I and upon my observation of the witnessesI make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent, herein sometimes called the Company, is a Georgia corporation, en-gaged at Austell, Georgia, in the manufacture of aluminum lawn furniture andartificialChristmas trees.The pleadings establish and I find that the Companyannually ships products valued in excess of $50,000, from its plant to points outsidethe State and that the Company is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The parties stipulated that United Steelworkers ofAmerica, AFL-CIO, herein called the Union, is a labor organization within themeaning of the Act.II.THE UNFAIR LABOR PRACTICEA. Background-Worsham's employment, her union activity, and her dischargefor medical reasonsMattie Worsham was employed by the Company at various jobs within the plantfrom February 21, 1961, until August 12, 1962, when she went on sick leave.Atthe expiration of her 2-month sick leave, she was still physically unable to resumework, and she was discharged at that time. Shortly thereafter upon regaining herhealth she sought reemployment, a quest she pressed unsuccessfully from late October1962, through March 4, 1963.As noted at the outset of this report, it is the reasonfor the failure to rehire her in and after mid-January 1963, that is at issue here.Worsham signed a union card within a week after she was hired and became activein the Union's efforts to organize the plant.She solicited union memberships dur-ing her own time, and "talked union" during "breaks" at the plant.She served as anobserver for the Union in the election on May 11, 1962, which the Union lost by 14votes out of approximately 600 cast.Her union activity was well known to theCompany.Leonard Crawford, who was made a supervisor over the third shift inlateMarch 1962, testified credibly and without contradiction that on the occasionof his promotion Assistant Plant Superintendent Kellis and another supervisor, BenSprayberry, told him to keep an eye on Worsham and her son, who was also employedby the Company, as they were active in the Union, and to see if he could find areason to fire them.2Three of Worsham's supervisors testified on behalf of the Company, all agreeingthat her work left something to be desired, apparently particularly because she would"wander about" after having made the required minimum amount of production.In general they viewed her rate of production as satisfactory except for a periodwhen she was employed in an unfamiliar task. She received several pay raises andalso received bonuses for exceeding required production.As noted above, Worsham received a 2 months' leave of absence on August 12,1962, to undergo an operation.Early the following October, she notified the Com-'Among minor typographical errors In the transcript I note and correct page 16, line 6,to change "was" to "wasn't." I also correct page 43, line 21, to eliminate the word "by"and insert: "The evidence may be intended as background to show antiunion animus.And...2 Other evidence of company hostility to the Union is found (a) in Crawford's un-contradicted and creditedtestimonythat Sprayberry told him to get the employees tosign an antiunion petition, and (b) in the uncontradicted and credited testimony ofS J. Holland, a machinist then in the Company's employ, that company officials askedhim to spy on a union meetingand reportto the Company who was there so that theCompany could "get them." These events occurred more than 6 months before the filingof the chargeand are not alleged as unfair laborpractices.I refer to them as backgroundevidence bearing upon the failure to reemploy Worsham andalso as bearingupon theremedy,infra.SeeN.L.R.B. v. Lundy Mfg. Co.,316 F. 2d 921 (C.A. 2). PRODUCTION ENGINEERING COMPANY199pany that she was not yet able to return to work.On October 12, the Companynotified her that her employment was terminated because of the indefinite nature ofher illness, but that she would be considered for reemployment when she was able.B.Worsham's unsuccessful efforts to be rehiredOn or about October 22, 1962, Worsham obtained a medical certificate attestingher fitness to resume work. She telephoned Wiley Maloof, the Company's directorof personnel, to request employment, but Maloof said the Company had no openingsfor her.(According to Maloof, this was his customary response to applications bytelephone, but he never mentioned to Worsham the need for a written applicationuntil several months later.)Either in the course of that conversationor inanothera few days earlier, she indicated to Maloof that she would like a letter of recommenda-tion to assist her in her quest for employment elsewhere.Maloof wrote her such aletter,which stated in part, that Worsham "was a very capable person, able to givean excellent performance on any task assigned her," that "she stands high in ourregard," and that the Company would "give her the highest of recommendations." 3On October 24, 1962, the Union filed an unfair labor practice charge in Worsham'sbehalf against the Company, alleging that the refusal to rehire her was caused by herunion activity.The Union shortly thereafter dropped this charge as the Companywas undergoing a heavy seasonal layoff.Worsham continued without success to seek reemployment by the Company, andalso unsuccessfully sought employment elsewhere.She both telephoned the Com-pany and called in person on several occasions during the fall and winter of 1962-63,but company personnel officials told her that the Company had employees in layoffstatus, and that she would be considered when vacancies arose.On one occasionin January or February she wrote the Company advising of her readiness and desireto be rehired'.On March 4 she applied in person but Personnel Director Maloof toldher and other waiting applicants that the Company had no openings for women onthat occasion.He gave her an application form which she filled out, but she hasnot reapplied since that date, which is also the date of the charge she filed initiatingthis proceeding.At the hearing before me the Company argued that Worsham was not rehiredbecause of her failure to file a written application, her failure to submit a medicalrelease, and her unsatisfactory work.None of these reasons was ever advanced toWorsham during her repeated applications in the fall and winter of 1962-63, exceptfor the reference, on March 4, to a written application.On the contrary, companyofficials repeatedly told her that she would be rehired if openings were available.As to this, however, Personnel Director Maloof admitted that in February alone theCompany hired 36 new female employees.Also, although he testified that he hiredno new female employees in January 1963, the record shows that a few jobs at theplant could be filled either by women or by men.Asked why the Company had notrehiredWorsham, Maloof testified as follows:A. I couldn't give her a job without her having a release from the doctor.Q. Did you ask her for a release?A. I didn't-no, I didn't ask her for one.TRIAL EXAMINER: How about her failure to file an application Mr. Maloof?Is that another reason for not hiring her?A. That's another very good reason.TRIAL EXAMINER: How about her poor work? Is that another reason fornot hiring her?A.Well, after we got this first Charge in which Mattie says we discriminatedagainst her in our termination of her, we did some investigating and this wasafter I had prematurely written this letter of recommendation, I found outreally what kind of worker she was.And this added to our decision.TRIAL EXAMINER: How about the filing of the first Charge? Is that anotherreason for not hiring her?A. It's a damn good reason.8Maloof, called as a witness, explained the discrepancy between this letter and thesupervisors' evaluation of Worsham,supra,by the fact that he was relatively new on thejob in October (he had been head of personnel for 5 months), that he made no inquiryintoWorsham's ability as he believed she just wanted the letter to show a potential em-ployer, and that not until the Union filed its charge in Worsham's behalf, a few days later,did he Investigate the quality of her work. `ZOODECISIONSOF NATIONALLABOR RELATIONS BOARDC. Concluding findingsOn the facts summarized above, I have no doubt that Worsham's union activitieswere a motivating force behind, if not the sole cause of, the Company's failure torehire her.Under settled law, therefore, the refusal to rehire her violated Section8(a)(3) and (1) of the Act. SeeN.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d725, 726 (C.A.2); N.L.R.B. v. Minnesota Mining & Manufacturing Company,179F. 2d 323, 327 (C.A.8); David W. Onan et al., d/bla D. W. Onan & Sons v.N.L.R.B.,139 F. 2d 728; 730 (C.A8); NL.R.B. v. Wells, Incorporated,162 F. 2d457, 460 (C.A.9);N.L.R.B. v. Texas Independent Oil Company, Inc.,232 F. 2d447, 450 (C.A.9), Edward G. Budd Manufacturing Co. v. N.L.R.B.,138 F. 2d86, 90 (C.A. 3).Among other factors leading me to this result are Worsham'sprominence in the Union, the Company's hostility to the Union and to those activein it as reflected in the testimony of Crawford and Holland, and the insubstantialand shifting grounds, put forward to explain the failure to hire her; namely, thefailure to file an application form and a medical release 4-matters never mentionedto her in her repeated telephone calls and personal interviews; and her allegedlypoor work-a factor not only never mentioned to her but inconsistent with the glow-ing letter for recommendation written by the personnel director.Cf.N.L.R.B. v.International Furniture Company,199 F. 2d 648, 650 (C.A. 5). Any lingeringdoubt that her union activity played a leading role in the Company's decision notto rehire her is dispelled by Maloof's frank admission that the Union's filing of acharge in her behalf furnished "a damn good reason" for not hiring her.Cf.N.L.R.B. v. Moss Planing Mill Co.,206 F. 2d 557, 559-560 (C.A. 4). The fervidmanner with which Maloof uttered this statement on the witness stand left mewith no doubt that he felt far more strongly about this last "reason" than he didabout the others he had mentioned.THE REMEDYI shall, of course, recommend that Respondent offer Worsham employment andmake her whole for wages lost as a result of the discrimination against her.As thecomplaint fixes the date of discrimination as "on or about January 16, 1963, andat various times thereafter," backpay should commence with the date of hire of thefirst new employee hired on or about January 16, 1963, or thereafter for workWorsham was qualified to do. The amount of Worsham's recovery should be com-puted in accordance with the formulae set forth in F.W. Woolworth Co.,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.Because discrimination "goes to the very heart of the Act"(N.L.R.B. v. EntwistleMfg. Co.,120 F. 2d 532, 536 (C.A. 4) ), and also because of the background againstwhich this discrimination occurred-company surveillance of a union meeting, spon-sorship of an antiunion petition, and instruction to supervisors to find reasons fordischarging union adherents (seeLundy, supra,footnote 2)-I shall recommend abroad cease and desist order.CONCLUSIONS OF LAWBy failing to rehire Mattie Worsham because of her union and concerted activitythe Company has engaged in an unfair labor practice within the meaning of Section8(a) (3) and (1) and Section 2(6) and (7) of the Act.6Worsham testified that late in October 1962, she gave the medical release to a neighbor,Jimmy Yother, who worked at the plant, and asked him to give it to Maloof. She furthertestified that when she called Maloof shortly thereafter he said that his subordinate inthe office, one Mitchell, had the release.Yother, called as a witness, was not interrogatedon this pointBoth Mitchell and Maloof denied having seen any such release.AlthoughI am disinclined to credit Mitchell on any subject in view of his evasiveness, if not down-right false testimony, on the number of new people hired, I have no reason to discreditMaloof on this matter.Worsham may well have confused the matter of the medical re-lease with her letter of application some months later which she had Yother deliver, asto which Yother corroborated herBut, although I find that Worsham did not furnishthemedical release, this was patently not the reason for the refusal to rehire her, forMitchell,Maloof, and she all testified that she made at least weekly telephone calls tothe plant seeking employment, but she was never once told that the lack of a medicalrelease stood in her way. PRODUCTION ENGINEERING COMPANY201RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommendthatthe Respondent,Production Engi-neering Company,its officers, agents, successors,and assigns,shall:1.Cease and desist from discriminating against employees or applicants for em-ployment, becauseof their activityon behalf of United Steelworkers of America,AFL-CIO,and from inany othermanner interfering with,restraining,or coercingits employees in the exercise of their rights under Section7 of the Act.2.Takethe following affirmative action necessary to effectuate the policies ofthe Act:(a)Offer Mattie Worsham immediate employment at her former or a substan-tially equivalent position,and make her whole in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b) Preserveand, upon request,make available to the Board or its agents forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(c)Post at its plant at Austell,Georgia, copies of the attached notice marked"Appendix." 5Copies of such notice, to be furnishedby theRegional Director forthe Tenth Region,shall, after being duly signed by an authorized representative ofthe Respondent,be posted immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, orcovered byany other material.(d)Notifythe Regional Director for the Tenth Region,in writing within 20 daysfrom the dateof the receipt of this IntermediateReport whatsteps the Respondenthas taken to comply herewith.6'If this Recommended Order should be adopted by the Board,the words"as orderedby" shall be substituted for "as recommended by a Trial Examiner of" in the notice. Inthe further event that the Board's order be enforced by a United States Court of Appeals,the words"A Decree of the United States Court of Appeals,Enforcing an Order of" shallbe inserted immediately following"as ordered by."6In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read, "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of the rights guaranteed them inthe National Labor Relations Act:WE WILL NOT refuse to hire, or refuse to rehire,or discharge or take any otheraction against any employee because he is a member of or supports UnitedSteelworkers of America,AFL-CIO, or any other labor unionALL OUR EMPLOYEES have the right to form, join,or assist any labor union,or not to do so.WE WILL NOT interfere with our employees in the exercise ofthese rights.WE WILL offer immediate employment to Mattie C. Worsham and we willgive her whatever backpay she lost as a result of her not being rehired whenwork became available for her.PRODUCTION ENGINEERING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta 23,Georgia, TelephoneNo. Trinity 6-3311,Extension 5357, if they have any questions concerning this noticeor compliance with its provisions.